



SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS


This Separation Agreement and General Release of All Claims (“Agreement”) is
made by and between Illumina, Inc. (“Illumina” or “the Company”) and Christian
Henry (“Executive”) collectively (“the Parties”), with respect to the following
facts:
A.Executive is employed by the Company as an Executive Vice President and Chief
Commercial Officer.
B.Executive’s employment will end effective January 31, 2017 (“Separation
Date”).
C.The Company wishes to assist Executive in his transition to other employment
and has offered to provide Executive with a severance payment as described
below.
THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:
1.     Transition Period & Severance.
1.1        Transition Period: Executive is required between October 31, 2016 and
the Separation Date to perform professional duties as requested by the Company’s
President & CEO or as required to by other Company Executives to support
Company’s commercial and business operations during Executive’s transition from
the Company. During this period, Executive remains an at-will Executive of the
Company which means that he may be terminated with or without cause for any
lawful reason.
1.2    In order to establish the terms of Company’s Severance Offer to Executive
and to ensure the enforceability of the General Release of All Claims recited in
Section 2 below. Executive has twenty-one (21) days from receipt of this
Agreement to sign it, indicating his agreement to its terms. If Executive is
employed on the Separation Date, he is also required to sign the
“Re-Affirmation” of the Release of Claims attached as Exhibit A as a condition
of receiving the Severance described below. The Re-Affirmation may not be signed
by Executive until on or after the Separation Date. Executive also has
twenty-one days from the Separation Date to sign and return the Re-Affirmation.
(See also, paragraphs 7.3, 7.4 and 9.)
1.3     Severance: The Company agrees to pay Executive a Severance Payment
equivalent to eighteen (18) months of his normal wages, in the gross amount of
Eight-Hundred, Ten Thousand USD and Zero Cents ($810,000.00), less all
appropriate federal and state tax withholdings, to which Executive is not
otherwise entitled ("Severance Payment"). Executive acknowledges and agrees that
this Severance Payment constitutes adequate legal consideration for the promises
and representations made by him in this Agreement. Subject to the provisions
below, the Severance Payment will be made in a lump sum payment within thirty
(30) days after all of the following: (1) the Effective Date of this Agreement
and the Re-Affirmation (see paragraphs 7.3 & 7.4 and); (2) after signing both
this Agreement and the Re-Affirmation, Executive has returned both in a timely
manner to Illumina by scanning them to smcgrath@illumina.com or by mailing the
original to 5200 Illumina Way, San Diego, CA 92122, Attention: Sue McGrath on or
before the deadline stated in paragraph 9, and; (3) pursuant to paragraph 10,
Executive has timely returned to Illumina all Company property in his
possession, custody or control.
1.4    The Company also agrees to pay for the cost of continued coverage for
Executive’s existing medical benefits through the provisions of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) for a period of eighteen (18)
consecutive months following the termination of his benefits on January 31, 2017
or through July 31, 2018. These sums will be paid directly to Illumina’s carrier
provided that the Executive timely and properly completes all required elections
to continue coverage under COBRA. Thereafter, Executive may elect to continue
such benefits at his own





--------------------------------------------------------------------------------





expense under the provisions of COBRA. For the avoidance of doubt, Illumina is
not liable for and will not reimburse Executive for out-of-pocket medical
expenses if Executive fails to timely and properly elect continuation of
coverage through COBRA.
1.5    Executive will receive twenty-four (24) months of executive physical and
services benefits from the LifeWellness Institute or an equivalent vendor
contracted by Illumina. 


1.6 The Company agrees to provide Executive career counseling services through
Lee Hecht Harrison. Executive must begin his use of such services within six
months of the Separation Date or the services offered are waived.
1.7    Receipt of Wages & Expenses. With the sole exception of the severance
benefits described in paragraph 1.3 - 1.6, above, Executive acknowledges that he
has received all compensation, wages, equity, bonuses and expense reimbursements
owed to him through the Effective Date of this Agreement, and that he is not
entitled to any future payments of any type.
2.    General Release.
2.1        Executive unconditionally, irrevocably and absolutely releases and
discharges the Company, and any parent and subsidiary corporations, divisions
and other affiliated entities of the Company, past and present, as well as the
Company’s Executives, officers, directors, agents, attorneys, successors and
assigns of the Company (collectively, “Released Parties”), from all claims
related in any way to the transactions or occurrences between them to date to
the fullest extent permitted by law including, but not limited to, Executive’s
employment with the Company, the termination of Executive’s employment, and all
other losses, liabilities, claims, demands and causes of action, known or
unknown, suspected or unsuspected, arising directly or indirectly out of or in
any way connected with Executive’s employment with the Company. This release is
intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims, any claim for unpaid wages, commissions, bonuses or other employment
benefits, as well as alleged violations of the California Labor Code or the
federal Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964 and
the California Fair Employment and Housing Act, the Americans with Disabilities
Act, the Age Discrimination in Employment Act of 1967, as amended, and all
claims for attorneys’ fees, costs and expenses. However, this release shall not
apply to claims for workers’ compensation benefits, unemployment insurance
benefits, or any other claims that cannot lawfully be waived.
2.2        Executive acknowledges that he may discover facts or law different
from, or in addition to, the facts or law that he knows or believes to be true
with respect to the claims released in this Agreement and agrees, nonetheless,
that this Agreement and the release contained in it shall be and remain
effective in all respects notwithstanding such different or additional facts or
the discovery of them.
2.3        Executive declares and represents that he intends this Agreement to
be final and complete and not subject to any claim of mistake. Executive
executes this release with the full knowledge that this release covers all
possible claims against the Released Parties, to the fullest extent permitted by
law.
2.4        Executive expressly waives his right to recover any type of personal
relief from the Company, including monetary damages or reinstatement, in any
administrative action or proceeding, whether state or federal, and whether
brought by Executive or on Executive’s behalf by an administrative agency,
related in any way to the matters released herein. Nothing in this paragraph is
intended to prevent or discourage the Executive from communicating with any
state or federal governmental agency.





--------------------------------------------------------------------------------





2.5        Executive declares and represents that as of the Effective Date of
this Agreement he is not aware of any violations of any applicable rules,
regulations and/or laws by Company or any Executive of Company; or that if he is
aware of or is concerned about any such violations, he has reported those to
Company.


3.    California Civil Code Section 1542 Waiver. Executive expressly
acknowledges and agrees that all rights under Section 1542 of the California
Civil Code are expressly waived. That section provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Executive understands that he is a “creditor” within the meaning of Section
1542.
4.    Representation Concerning Filing of Legal Actions. Executive represents
that, as of the date of this Agreement, he has not filed any lawsuits,
complaints, petitions, claims or other accusatory pleadings against the Company
or any of the other Released Parties in any court. Executive further agrees
that, to the fullest extent permitted by law, he will not prosecute in any
court, whether state or federal, any claim or demand of any type related to the
matters released above, it being the intention of the parties that with the
execution of this release, the Released Parties will be absolutely,
unconditionally and forever discharged of and from all obligations to or on
behalf of Executive related in any way to the matters discharged herein Nothing
in this agreement shall prevent the Executive from complying with a lawfully
issued subpoena or from communicating with a state or federal governmental
agency.
5.    No Admissions. By entering into this Agreement, the Released Parties make
no admission that they have engaged, or are now engaging, in any unlawful
conduct. The parties understand and acknowledge that this Agreement is not an
admission of liability and shall not be used or construed as such in any legal
or administrative proceeding.
6.    Agreement to Cooperate. Executive agrees that he will, in good faith and
with due diligence, assist in, facilitate and cooperate with the Company and
provide information as to matters which he was personally involved, or has
information on, while he was an Executive of the Company and which become the
subject of an action, investigation, proceeding, litigation or otherwise.
Executive shall make himself available, upon reasonable notice, to be
interviewed, give sworn testimony and statements, declarations, trial testimony
and other such disclosures. Nothing herein is intended or should be construed as
requiring anything other than Executive’s cooperation in providing truthful and
accurate information.
7.    Older Workers’ Benefit Protection Act. This Agreement is intended to
satisfy the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
sec. 626(f). The following general provisions, along with the other provisions
of this Agreement, are agreed to for this purpose:
7.1        Executive acknowledges and agrees that he has read and understands
the terms of this Agreement.
7.2        Executive is advised that he should consult with an attorney before
signing this Agreement, and Executive acknowledges that he has obtained and
considered any legal advice he deems necessary, such that he is entering into
this Agreement freely, knowingly, and voluntarily.





--------------------------------------------------------------------------------





7.3        Executive acknowledges that he has been given at least twenty-one
(21) days to consider whether or not to enter into this Agreement. Executive
understands that, at his option, Executive may elect not to use the full 21-day
period. Similarly, by signing the Re-Affirmation attached as Exhibit A,
Executive acknowledges that he was given at lease twenty-one (21) days to
consider whether or not to sign the Re-Affirmation. Executive may elect not to
use the full 21- day period.
7.4        Neither this Agreement, nor the Re-Affirmation attached as Exhibit A,
becomes effective or enforceable until the eighth day after Executive signs each
of the two documents. In other words, Executive may revoke his acceptance of
this Agreement within seven days after the date he signs it. Thereafter,
following the Separation Date, Executive may revoke his acceptance of the
Re-Affirmation. For the avoidance of doubt, in order for the severance described
in Section 1.3 - 1.6 above to be paid, Executive must sign and not revoke both
the Agreement and the Re-Affirmation. Any revocation must be in writing and
received by Sue McGrath of Illumina by 5:00 p.m. on the seventh day following
signature in order to be effective. If Executive does not revoke acceptance of
either this Agreement or the Re-Affirmation within the applicable seven day
period, Executive's acceptance of this Agreement shall become binding and
enforceable on the eighth day following the applicable document’s signature.
(“Effective Date”).
7.5        This Agreement does not waive or release any rights or claims that
Executive may have under the Age Discrimination in Employment Act that arise
after the execution of this Agreement.
8.    Severability. In the event any provision of this Agreement shall be found
unenforceable by a court of competent jurisdiction, the provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the Released Parties shall receive the
benefits contemplated herein to the fullest extent permitted by law. If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.
9.    Deadline For Signature. In order to receive payment of Severance under
this Agreement, Executive must comply with Section 7.4 and must sign and return
the Re-Affirmation attached as Exhibit A no later than 21 days from the
Separation Date.
10.    Return of Company Property. Executive understands and agrees that as a
condition of receiving the Severance Payment, all Company property still in
Executive’s possession, if any, must be immediately returned to the Company. By
signing this Agreement, Executive represents and warrants that Executive has or
will have returned such Company Property no later than Executive’s Separation
Date, including any Company issued or provided credit cards, computers,
vehicles, tangible property and equipment, keys, entry cards, identification
badges, telephones, PDAs, and all documents, files, folders, correspondence,
memoranda, notes, notebooks, drawings, books, records, plans, forecasts,
reports, proposals, agreements, financial information, computer-recorded
information, as well as all copies thereof, electronic or otherwise.
11.    Nondisclosure and Non-Use of Company Confidential Information. Executive
acknowledges and agrees that, by reason of his high-level, sensitive position
with the Company, he has been given access to the Company’s most confidential
and proprietary documents, materials and information, including those regarding
the Company's products, strategic plans and litigation strategies, research,
business affairs, and personnel matters, which he acknowledges and agrees are of
a highly sensitive and confidential nature and considered trade secrets and/or
proprietary to the Company. Such information, documents and materials may
include, without limitation, trade secrets, inventions, research, plans,
proposals, acquisitions or divestitures, marketing and sales programs,
litigation strategies, financial projections, cost summaries, pricing formulas
and all concepts or ideas, materials or information related to the products,
research, business or sales of the Company or the Company's customers or
business partners, as well as the Company’s personnel matters, which has not
previously been released





--------------------------------------------------------------------------------





to the public at large by an authorized representative of the Company. Executive
represents that he has held all such information confidential and will continue
to do so, and that he will not use such confidential or proprietary information
and/or documents for any purpose whatsoever. Executive understands that this
obligation of confidentiality continues even after the Separation Date.
Executive also reaffirms his agreement to all of his obligations under the
Proprietary Information and Invention Agreement signed by him at or about his
date of hire. The Parties expressly incorporate said agreement into this
Settlement Agreement.
11.1.    Executive acknowledges and agrees that disclosure and/or use of any
such confidential information would cause irreparable harm to the Company, which
could not be adequately or reasonably compensated in damages in an action at
law. Accordingly, in the event of such disclosure or use (whether actual or
threatened), Executive agrees that the Company, in addition to exercising any
other rights and remedies available to it under this Agreement or otherwise, is
entitled to obtain injunctive relief and other equitable relief from a court of
competent jurisdiction restraining Executive from such disclosure and use.


12.    Applicable Law. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of California.    
13.    Binding on Successors. The parties agree that this Agreement shall be
binding on, and inure to the benefit of his or its successors, heirs and/or
assigns.
14.    Full Defense. This Agreement may be pled as a full and complete defense
to, and may be used as a basis for an injunction against, any action, suit or
other proceeding that may be prosecuted, instituted or attempted by Executive in
breach hereof. Executive agrees that in the event an action or proceeding is
instituted by the Released Parties in order to enforce the terms or provisions
of this Agreement, the Released Parties shall be entitled to an award of
reasonable costs and attorneys’ fees incurred in connection with enforcing this
Agreement. The terms of this paragraph shall not apply to an action by Executive
to challenge the enforceability of Executive’s waiver of rights under the Age
Discrimination in Employment Act.
15.    Good Faith. The parties agree to do all things necessary and to execute
all further documents necessary and appropriate to carry out and effectuate the
terms and purposes of this Agreement.
16.    Entire Agreement; Integration. This Agreement contains the entire
agreement between the Company and the Executive on the subjects addressed in
this Agreement and replaces any other prior agreements or representations,
whether oral or written, between them; provided, however, that the Proprietary
Information and Invention Agreement executed by Executive remains in full force
and effect and is not superseded by this Agreement.
17.    Modification. This Agreement may be amended only by a written instrument
executed by all parties hereto.
18.    Counterparts. This Agreement may be executed in counterparts and shall be
binding on all parties when each has signed either an original or copy of this
Agreement.
19.    Confidentiality. Except where disclosure is required by law, Executive
agrees that the terms and conditions of this Agreement shall remain confidential
as between the parties and he shall not disclose them to any other person,
including but not limited, to any current or former Illumina Executive.
Executive also agrees that he will not respond to, participate in, or contribute
to any public discussion or other publicity concerning, or in any way relating
to, execution of this Agreement or the events (including





--------------------------------------------------------------------------------





any negotiations) leading to its execution. Without limiting the foregoing, the
Executive may disclose the terms and conditions of this Agreement to his wife,
attorneys and/or financial advisors provided he informs them of this
confidentiality provision and they agree to abide by it. A violation of this
section 19 shall be a material breach of this Agreement.
20.    Non-Disparagement. Neither Executive, nor anyone subject to his direction
or control, will make any negative, derogatory or disparaging statements,
publications or comments, regarding his employment with the Company or the
business reputation or business practices of the Company and/or the Released
Parties to any person or entity. This section will in no way prevent Executive
from testifying truthfully pursuant to an enforceable subpoena.
21. Section 409(A) of the Internal Revenue Code. Notwithstanding anything herein
to the contrary, if Executive is a “Specified Executive,” for purposes of
Section 409A of the Internal Revenue Code (“Section 409A”), on the date on which
he incurs a Separation from Service, any payment or benefit provided in this
Agreement that provides for the “deferral of compensation” within the meaning of
Section 409A shall not be paid or provided or commence to be paid or provided on
any date prior to the first business day after the date that is six months
following Executive’s “Separation from Service” (the “409A Suspension Period”);
provided, however, that a payment or benefit delayed pursuant to the preceding
clause shall commence earlier in the event of Executive’s death prior to the end
of the six-month period. Within 14 calendar days after the end of the 409A
Suspension Period, Executive shall be paid a lump sum payment in cash equal to
any payments delayed because of the preceding sentence. Thereafter, Executive
shall receive any remaining benefits as if there had not been an earlier delay.
For purposes of this Agreement, “Separation from Service” shall have the meaning
set forth in Section 409A(a)(2)(i)(A) of the Internal Revenue Code and shall be
determined in accordance with the default rules under Section 409A. “Specified
Executive” shall have the meaning set forth in Section 409A(a)(2)(B)(1) of the
Internal Revenue Code, as determined in accordance with the uniform methodology
and procedures adopted by the Company and then in effect.
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.


Dated: _____________________        By: /s/ Christian Henry                
Christian Henry
                
                            
Dated: _____________________        By: /s/ Francis deSouza                
Illumina, Inc.                    
Francis deSouza, President & CEO
EXHIBIT A
REAFFIRMATION OF RELEASE OF CLAIMS


1.
This Reaffirmation of Release of Claims (“Reaffirmation”) is being executed by
Christian Henry (“Executive”), pursuant to the Separation Agreement and General
Release of All Claims (“Separation Agreement”) previously signed by Executive
and Illumina, Inc. (the “Company”). This Reaffirmation may not be signed by
Executive until the Separation Date as defined and referenced in the Separation
Agreement.








--------------------------------------------------------------------------------





2.
In consideration for the benefits and payments specified in the Separation
Agreement, all of which he is not otherwise entitled to receive, Executive
hereby reaffirms his agreement to all of the terms and conditions of that
Separation Agreement, including his agreement to release any and all claims,
known or unknown, against Released Parties, as that term is defined therein.
Specifically, Executive unconditionally, irrevocably and absolutely releases and
discharges the Company and any parent and subsidiary corporations, divisions and
other affiliated entities of the Company, past and present, as well as its
respective past and present Executives, officers, directors, agents, attorneys,
successors and assigns (collectively, “Released Parties”), from all claims
related in any way to the transactions or occurrences between them to date to
the fullest extent permitted by law including, but not limited to, any losses,
liabilities, claims, demands and causes of action, known or unknown, suspected
or unsuspected, arising directly or indirectly out of or in any way connected
with Executive’s employment with the Company, or the conclusion of Executive’s
employment. This release is intended to have the broadest possible application
and includes, but is not limited to, any tort, contract, common law,
constitutional or other statutory claims, as well as alleged violations of the
California Labor Code, Title VII of the Civil Rights Act of 1964, the California
Fair Employment and Housing Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act of 1967, all as amended, and all claims for
attorneys’ fees, costs and expenses. However, this release shall not apply to
claims for workers’ compensation benefits, unemployment insurance benefits, or
any other claims that, by statute, cannot lawfully be waived by this Agreement.

3.Executive further represents that, as of the date he signs this Reaffirmation,
he is unaware of any unlawful or inappropriate conduct by any Company Executive,
and has not filed any lawsuits, complaints, petitions, claims or other
accusatory pleadings against the Company or any of the Released Parties in any
court of law with any administrative agency, or in any arbitral forum. He
further agrees that, to the fullest extent of the law, he will not prosecute in
any court, whether state or federal, or any arbitral forum, any claim or demand
of any type related to the matters released, it being the intention of the
parties that with the execution of this Reaffirmation, the Released Parties will
be absolutely, unconditionally and forever discharged of and from all
obligations to or on behalf of Executive related in any way to the matters
discharged herein. Additionally, Executive expressly waives his right to recover
any type of personal relief from the Company, including monetary damages or
reinstatement, in any administrative action or proceeding, whether state or
federal, and whether brought by his or on his behalf by an administrative
agency, related in any way to the matters released herein.


4.Executive expressly acknowledges and agrees that all rights under Section 1542
of the California Civil Code are expressly waived. That section provides:




A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Executive understands that he is a “creditor” within the meaning of Section 1542
5.This Reaffirmation is also intended to release and discharge any claims of
Executive under the Age Discrimination in Employment Act (“ADEA”) based on any
transactions or occurrences between the Company and Executive after the
execution date of the Separation Agreement. To satisfy the requirements of the
Older Workers’ Benefit Protection Act, 29 U.S.C. section 626(f), the parties
agree as follows:







--------------------------------------------------------------------------------





a.    Executive acknowledges that he has read and understands the terms of this
Reaffirmation.
b.    Executive is advised to consult with an attorney concerning this
Reaffirmation and has received all legal advice he deems necessary concerning
this Reaffirmation.
c.    Executive shall have twenty-one (21) days to consider whether or not to
enter into this Reaffirmation, he has taken as much of this time as necessary to
consider whether to enter into this Reaffirmation, and has chosen to enter into
this Reaffirmation freely, knowingly and voluntarily.
d.    For a seven (7) day period following the execution of this Reaffirmation,
Executive may revoke this Agreement by delivering a written revocation to Sue
McGrath of Illumina. This Reaffirmation shall not become effective and
enforceable until the revocation period has expired. The Severance benefits set
forth in Paragraphs 1.3 to 1.6 of the Separation Agreement are expressly
conditioned upon Executive signing and not revoking this Reaffirmation.
e.    This Agreement shall not apply to any claims for age discrimination that
arise after the Effective Date of this Reaffirmation.
6.
Executive acknowledges that he has received all compensation and expense
reimbursements owed to him by the Company, including, but not limited to, all
salary, bonuses, commissions, equity grants and accrued but unused vacation.



BY SIGNING BELOW, Executive certifies that he has read and understands all of
this Reaffirmation, has received any advice or counsel she deems necessary
regarding this Reaffirmation, and is entering into this Reaffirmation freely and
voluntarily, intending to be bound by its terms.




Dated: 2/2/2017_____________________        By: /s/ Christian
Henry___________________
Christian Henry







